IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
PATRICIA A. GORRELL,
Plaintiff,
v. Civil Action No. 3:18¢ev538

ANDREW M. SAUL,
Commissioner of Social Security,

Defendant.

FINAL ORDER

This matter comes before the Court on the July 31, 2019 Report and Recommendation
(the “R&R”) issued by the Honorable David J. Novak, United States Magistrate Judge. (ECF
No. 16.) The R&R recommends that, because the Appeals Council erred in assessing Plaintiff
Patricia Gorrell’s credibility and did not sufficiently explain which subjective evidence it relied
on in finding the limiting effects of her pain only partially credible, the Council erred. (R&R
31-32, ECF No. 16.) The R&R further explains that the Appeals Council’s lack of explanation
does not constitute harmless error and the flawed credibility assessment precludes the Court from
determining whether the Council relied on a hypothetical. (R&R 33-36.) No objections to the
R&R have been filed and the time to do so has expired.

Finding no error, the Court:

(1) ADOPTS the findings and recommendations as set forth in the R&R, (ECF
No. 16);

(2) The Court GRANTS Plaintiff's Motion for Summary Judgment, (ECF No. 13):
(3) The Court DENIES Defendant’s Motion for Summary Judgment, (ECF No. 14);

(4) The Court VACATES AND REMANDS the final decision of the Commissioner
pursuant to the fourth sentence of 42 U.S.C. § 405(g); and,
(5) The Court directs the Clerk to CLOSE this case.
Let the Clerk send a copy of this Order to all counsel of record.

It is SOQ ORDERED.

 

United States District Judge

Date: ust 20 201%

Richmond,-Virginia

to
